DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on September 21, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-18 are withdrawn.
Claims 1-13 are present for examination. Claim 1 is the only independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soyano (2017/0213777).
Regarding claim 1, Soyano discloses a method of attaching a contact element (26; see Fig. 7) to a conductor plate (12b), comprising: welding the contact element (26) to a conductive path (12c) of the conductor plate (12b; copper) in a surface-mounted manner with a laser beam (see [0042], last line; laser welding). 
Regarding claim 3, Soyano discloses the method of claim 1, wherein the contact element (26) is welded onto a surface of the conductive path (12c; see Fig. 7). 
Regarding claim 6, Soyano discloses the method of claim 1, wherein the laser beam melts a material of the contact element only in a fused region (i.e. fused and melted at laser welding area). 
Regarding claim 10, Soyano discloses the method of claim 1, wherein the contact element (26) is part of a pin header (see Fig. 5) that includes a plurality of contact elements (26; see Fig. 5) arranged in a plurality of rows that are offset from one another. 
Regarding claim 11, Soyano discloses the method of claim 1, further comprising flattening (i.e. formed plating; see Figs. 5 and 7) an end of the contact element (26) before the welding step, the end of the contact element is welded to the conductive path (12c) in the welding step. 
Regarding claim 13, Soyano discloses the method of claim 1, wherein a ratio of a thickness of the conductive path (12) to a thickness of the contact element (26) is at least 0.3 (see Fig. 7, element 26 and 12c is at least 0.3 ratio as they are similar in thickness as illustrated in Fig. 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soyano in view of Theppakuttai (US 2008/0308536).
Regarding claim 2, Soyano discloses the method of claim 1, wherein the contact element is a copper lead plate shaped (i.e. 26 is a copper lead plate to be bonded to 12c). In the event Applicant 
Regarding claim 4, Soyano is silent as to disclose “wherein the laser beam is pulsed in the welding step.” However, Theppakuttai teaches, see Fig. 5, laser pulse application. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Theppakuttai with that of Soyano to apply a conventional laser pulse application of Theppakuttai in welding a contact element with a conductive path of a conductive plate in order to make electrical connection therebetween.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soyano in view of Slininger (US 2011/0147080).
Regarding claim 5, Soyano is silent as to disclose “wherein the laser beam is guided along a spiral path on a surface of the contact element in the welding step.” However, Slininger teaches, in [0029], line 6 and claim 10, spiral pattern laser welding application. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate the teaching of Slininger with that of Soyano in order to producea secure mechanical hold between the sections in manufacturing electrical contact features.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soyano in view of Nakamae (US 2010/0270275).
Regarding claims 7-9, Soyano is silent as to disclose “wherein the fused region has a width smaller than a width of the contact element by a factor of ten or more”; wherein the fused region has a radius that is less than or equal to three times a width of the laser beam”; and “wherein the laser beam is focused on a focusing region which is smaller than one-tenth of a thickness of the contact element.”  However, Nakamae teaches, in Fig. 1, wherein the fused region (see Fig. 1 the tip of laser in contact with .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soyano in view of Kobayashi (US 2016/0366757).
Regarding claim 12, Soyano substantially discloses the contact element is a copper lead plate, except “wherein the end of the contact element is stamped or rolled in the flattening step.” Kobayashi teaches, in [0086], stamping out copper plate. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kobayashi with that of Soyano in order to form by stamping out a copper plate with a press die into a designated shape in making printed circuit mounting features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAYING KUE/Examiner, Art Unit 3729          

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729